— Order and judgment (one paper) Supreme Court, New York County, entered June 11,1980, granting the petition to stay arbitration permanently, reversed, on the law, and petition dismissed, without costs. Respondent Dan River, Inc. (River), demanded arbitration because of the failure of petitioner I.J. S. Fabrics, Inc. (Fabrics), to accept and pay for 400,000 yards of polyester fabric. On or about February 27, 1976, River mailed a contract to Fabrics. At trial, Fabrics’ president, Irwin Sandler, testified that he did not initially sign the contract because it contained a particular warranty clause. Sandler further testified that on or about March 11, 1976, he had a telephone conversation with River’s salesman, Jerry Connolly. Sandler conceded that, in that conversation, Connolly permitted him to delete the offensive warranty. On March 11, 1976, Sandler signed and returned the contract to River. Suffice it to say that the contract contained a broad arbitration clause. In signing the contract with the one deletion, Sandler accepted the terms of River’s offer. In fact, he *526conceded at trial that he believed there was a binding contract with the one deletion. Thus, Fabrics became bound by all the terms of that original contract including the arbitration clause. Therefore, any dispute as to whether the original contract was subsequently breached, modified or abandoned should be settled at arbitration. (Matter of Riccardi [Modem Silver Linen Supply Co.], 36 NY2d 945; Matter of Black & Pola [Manes Organization], 72 AD2d 514, affd 50 NY2d 821.) Concur — Murphy, P. J., Kupferman, Birns and Carro, JJ.